     Case 3:20-cv-08146-DLR-CDB Document 24 Filed 01/13/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Tremayne Nez, et al.,                             No. CV-20-08146-PCT-DLR (CDB)
10                   Plaintiffs,                        ORDER
11    v.
12    City of Flagstaff, et al.,
13                   Defendants.
14
15          The Court having reviewed the parties’ Stipulation to Dismiss with Prejudice (Doc.
16   23), and good cause appearing;

17          IT IS ORDERED that, pursuant to the parties’ stipulation, this matter is dismissed
18   with prejudice, each party to bear their own costs and attorneys’ fees.

19          Dated this 13th day of January, 2021.

20
21
22
23
                                                    Douglas L. Rayes
24                                                  United States District Judge
25
26
27
28
